Title: From George Washington to François-Joseph-Paul, comte de Grasse-Tilly, 15 May 1783
From: Washington, George
To: Grasse-Tilly, François-Joseph-Paul, comte de


                  
                     Sir
                     Head Quarters 15th May 1783
                  
                  I have been most agreeably surprized and gratified by the receipt of your Excellencys Letter of the 28th of Jany last—which I had the pleasure to obtain a few days ago.
                  The friendship which I had the Happiness to contract with you my Dear General, at our Operations in Virginia, has never been abated in my Mind, and will remain a pleasing & constant Companion of my future Life.
                  Whether I shall have it in my power to renew my Affection for your Excellency, by embracing you in Europe, I cannot at present declare. But should I ever have the happiness of meeting you again, either in Europe or America, you may be assured, I should place the Event among the most fortunate Circumstances of my Life.
                  You will permit me to return you my warmest & most sincere Congratulations on the happy Termination of the War—an Event most favorable to America, and most glorious to the generosity & Disinterested Bravery of your Nation; by whose kind Intervention, the United States have been led by the Hand to Independence & a Station among the Nations.
                  Amidst the many Obligations this Country is under to the Gentlemen of the french Army and Navy, who have borne so noble a Share in our Establishment, the Part you have acted in this great Drama, will be deeply recorded on the Minds of her Sons, in Characters of indelible Gratitude & Veneration.
                  Altho the 12th of April 1782, was an unfortunate Day to your Excellency, yet it has not tarnished your Glory in the Minds of those who know your Character and have been justly informed of the Circumstances of that Days Action. Be assured My Dear General, that my Confidence in your Bravery & Ability to Conduct so great an Army as was intrusted by the King to your Direction, is not the least abated by that untoward Event—It only proves, what many a noble Hero has heretofore experienced that Fortune is a fickle Mistress in the Distribution of her Favors—and that, like a true Coquette, she is often best pleased with giving pain to her most deserving & meritorious Gallants.
                  Not knowing what occasion I may have for the Originals of your Letters to me, I have caused them to be carefully copied and certified as you requested. And now do myself the Honor to transmit them to your Excelly begging that you will be persuaded that I am with the most perfect Affection, and with Sentiments of the highest Esteem & Attachment My Dear General Your most Obedient & most humble Servt.
                  
               